Ticker: EGBN www.eaglebankcorp.com 2 Forward Looking Statements This presentation contains forward looking statements within the meaning of the Securities and Exchange Act of 1934, as amended, including statements of goals, intentions, and expectations as to future trends, plans, events or results of Company operations and policies and regarding general economic conditions. In some cases, forward-looking statements can be identified by use of words such as “may,” “will,” “anticipates,” “believes,” “expects,” “plans,” “estimates,” “potential,” “continue,” “should,” and similar words or phrases. These statements are based upon current and anticipated economic conditions, nationally and in the Company’s market, interest rates and interest rate policy, competitive factors and other conditions which by their nature, are not susceptible to accurate forecast and are subject to significant uncertainty. For details on factors that could affect these expectations, see the risk factors and other cautionary language included in the Company’s Annual Report on Form 10-K and other periodic and current reports filed with the SEC. Because of these uncertainties and the assumptions on which this discussion and the forward-looking statements are based, actual future operations and results in the future may differ materially from those indicated herein. Readers are cautioned against placing undue reliance on any such forward-looking statements. The Company’s past results are not necessarily indicative of future performance. The Company does not undertake to publicly revise or update forward- looking statements in this presentation to reflect events or circumstances that arise after the date of this presentation, except as may be required under applicable law. For further information on the Company please contact: Michael T. Flynn Executive Vice President 240-497-2040 mflynn@eaglebankcorp.com 3 3 History of Growth Founding members had extensive banking experience Raised $16.5 million in initial subscription offering - 1997* Commenced operations with three Maryland branches - July, 1998 Second subscription offering raised $30 million - 2003* Reached $500 million in assets in 2004 Private placement of $12.1 million of subordinated debt - August 2008 (Current balance $9.3 million) Fidelity & Trust Financial Corporation (“F&T”) acquisition completed - August 31, 2008 $1.4 billion of assets upon completion of acquisition Placed $38.2 million of TARP Preferred Stock - December, 2008 (Current balance $23.2 million) $55 million common stock offering - September, 2009 Reached $2.0 billion in assets - September, 2010 *1997, 2003 and 2009 subscription offerings were over subscribed 4 4 Summary Statistics - September 30, 2010 5 Company Overview Eagle Bancorp, Inc. is a rapidly growing commercial bank headquartered in Bethesda, Maryland o $2.0 billion in assets, focused on Washington, DC Metro Area with 12 branches o Commercially oriented business model with deep relationships on loan and deposit side of balance sheet o 2nd largest bank headquartered in Maryland by Assets and Market Capitalization Positioned as an alternative solution between small community banks and regional / money center banks o Growth oriented culture based on sales and service o Provides customers with immediate access to senior management/decision-makers with local market knowledge o Largest deposit market share in Washington, DC (proper) of any locally-based bank, and 5th largest locally-based bank in the Metro Area o Quickly becoming the leading community bank in the Washington, DC Metro Area Note: Financial data at September 30, 2010. Deposit market share data as of June 30, 2010. 6 6 EagleBank Locations Tyson's Corner Montgomery County Prince George’s County Alexandria Arlington Fairfax County Loudoun County Washington, DC Reston 7 8 Why Invest in EGBN? Driven by Profitability Superior Net Interest Margin Emphasis on Core Deposits and Deep Relationship Banking Strong Organic Growth Geographic Market Positioning Experienced and Dedicated Board and Management Team - 17% Insider Ownership Exceptional Asset Quality Record Conservative Securities Portfolio Proven Ability to Execute Acquisitions 9 Financial Indicators - Regional Peer Analysis Note: Regional peers includes publicly-traded commercial banks with Assets between $1 and $5 billion and headquartered in Washington, DC, Virginia, West Virginia, Maryland, Pennsylvania and Delaware who reported at all reporting periods shown above.(1) EagleBank’s key ratio’s are for the 3rd quarter of 2010; the peers are 2nd quarter of 2010. Source: SNL Financial 10 Financial Indicators - Local Peer Analysis Note: Local peers in the Washington D.C. metro area:Access National Bank, Alliance Bank Corp., Cardinal Bank, Community Bank of Tri-County, Frederick County Bank, Sandy Spring Bank and Virginia Commerce Bank. Source: SNL Financial 11 Consistent Balance Sheet Growth (1) Regional peers includes publicly-traded commercial banks with assets between $1 and $5 billion and headquartered in Washington, DC, Virginia, West Virginia, Maryland, Pennsylvania and Delaware who reported total assets at all reporting periods shown above.EagleBank’s CAGR is through the 3rd quarter of 2010; the peers CAGR is through the 2nd quarter of 2010 . Source: SNL Financial 12 Net Income (1) Regional peers includes publicly-traded commercial banks with assets between $1 and $5 billion and headquartered in Washington, DC, Virginia, West Virginia, Maryland, Pennsylvania and Delaware who reported net income or loss for all reporting periods shown above. EagleBank’s CAGR is through the 3rd quarter of 2010; the peers CAGR is through the 2nd quarter of 2010 . Source: SNL Financial 13 Pre-Tax, Pre-Provision Income (1) Regional peers includes publicly-traded commercial banks with assets between $1 and $5 billion and headquartered in Washington, DC, Virginia, West Virginia, Maryland, Pennsylvania and Delaware who reported pre-tax pre-provision net revenues for all reporting periods shown above.EagleBank’s CAGR is through the 3rd quarter of 2010; the peers CAGR is through the 2nd quarter of 2010 . Source: SNL Financial EGBN Stock Price Performance Source: SNL Financial 13 15 15 Loan Portfolio Composition Loan Portfolio by Type Loan Portfolio by Location Note: At September 30, 2010 Total Gross Loans: $1.5 Billion 16 16 16 Geographic Detail of Loan Portfolio Note: At September 30, 2010 Concentration in quality markets:Washington, DC, Montgomery County, Fairfax County Low levels of exposure to markets hit hardest by real estate downturn 17 17 Detail of Loan Portfolio Construction Loans by Type Income Producing CRE by Type 18 18 Asset Quality remains at a very strong level An adequate Allowance is being maintained 19 Commercial focus drives growth of Non-interest Bearing Demand accounts Taking business from regional/super-regional banks, but demanding relationship pricing Still have tremendous opportunity based on current market share in DC Metro Area Deposit Composition 20 Superior Relationships/Net Interest Margin Note: Regional peers includes publicly-traded commercial banks with Assets between $1 and $5 billion and headquartered in Washington, DC, Virginia, West Virginia, Maryland, Pennsylvania and Delaware who reported net interest margin for all periods shown above. Source: SNL Financial F&T closed August 31, 2008 21 Market Information -Washington, DC Metropolitan Statistical Area Population 6.2 Million 5th largest market in the U.S. Employment 2.9 Million Average annual job creation is 37,500 Highest in net new job growth in the U.S. over last decade Washington DC Metro area has highest concentration of fastest growing private companies in U.S. (according to Inc. Magazine) Gross Regional Product (GRP) $443 Billion 5th largest regional economy in the U.S. 5.3% CAGR in GRP over last 20 years Federal Government Spending is 33.3% of GRP Source: Greater Washington Initiative 2010 Regional Report 22 Greater Washington Economy Note:Other includes Health/Education, Media Source: George Mason University, Center for Regional Analysis 23 Note:Shaded companies in grey denote those companies headquartered outside of Washington, D.C. Metro Area.Data excludes: E*Trade and UNIFI Mutual Holding Company whose deposits are substantially from outside of the defined market area. Source:FDIC, as of June 30, 2010 EagleBank Deposit Market Share 23 25 Capital Strength $12.1 million of Sub-debt raised in August, 2008, $2.9 million repaid in September, 2009 $38.2 million of TARP Preferred Stock placed in December, 2008, $15 million redeemed in December, 2009 $55.2 million raised through common stock offering in September, 2009 26 Looking Ahead Focus on organic growth o Take advantage of dislocation in market o Hire seasoned lenders o Increase Northern Virginia footprint o Focus on relationships to increase deposit penetration Profitability o Continued focus on Net Interest Margin o Grow noninterest components of revenue o Diligent expense control to improve Efficiency Ratio o Lower effective tax rate o Continued evaluation of redemption of remaining TARP funds Potential acquisitions Continued emphasis on credit quality Minimal Impact from Dodd-Frank Regulatory Reform Increase in FDIC Limit to $250,000 is a plus Revision to FDIC assessment base is a relative benefit to community banks No impact on EagleBank from the Volker Rule No direct impact on EagleBank from new derivatives rules. Impact on overall derivatives markets to be determined Current organization structure is equipped to manage reporting requirements Modest impact to Debit and Credit Card fees New proxy rules are similar to prior experience from TARP 27 28 Appendices 29 Loan Portfolio Trends Focus on reducing construction as a percentage of the overall portfolio Continued effort to grow C&I and Owner Occupied loans 30 Loan Portfolio by Risk Rating Loan portfolio and risk ratings reviewed by independent, third-party credit review quarterly Geographic Detail of NPA’s 30 32 Commercial focus drives growth of Non-Interest Bearing Demand accounts Taking market share from regional/super-regional banks, but demanding relationship pricing Quickly becoming the leading community bank in Washington DC Metro Area Deposit Composition 33 Portfolio has $8.1 million of net unrealized gains at September 30, 2010 No holdings of GSE equities or bank Trust Preferred or bank Trust Preferred CDOs Average life of portfolio is 3.2 years Excludes Federal Reserve and Federal Home Loan Bank stock Conservative Securities Portfolio 34 Proven Acquisition Capabilities Evaluated many acquisition opportunities in 12 year history and only pursued one transaction - F&T Acquisition of F&T completed on August 31, 2008 System conversion successfully completed one week after close Targeted expense savings achieved in methodical and thoughtful manner, without disrupting relationships with customers Contributions from key F&T employees have been meaningful to relationship growth Adopted best practices of both companies 35 Fidelity & Trust Acquisition Strategic Matters: Strong cultural match Both institutions were growth oriented Both institutions were“high touch” Both institutions were “well connected” to community Financial Matters: Stock-for-stock transaction - 1,638,031 shares issued Acquisition cost-$13.1 million Price to book value 83% Business Matters: Additional six banking offices in Maryland, Washington, DC and Tysons Corner 79 additional employees Total assets acquired: $471 million Total loans acquired: $361 million Total securities acquired: $99 million Total deposits acquired: $385 million Note:F&T balance sheet data at August 31, 2008. 36 Experienced Management Team Ronald D. Paul, Chairman, President and CEO Mr. Paul, a founder of EagleBank, has served as Chairman since May 2008, and prior to that time was Vice Chairman and Chief Executive Officer since the organization of the Company. He also has served as Chairman of the Board of Directors ofthe Bank since the organization of the Bank. Since June 2006, he has served as Chief Executive Officer of the Bank. Mr.Paul is alsoPresident of Ronald D. Paul Companies and RDP Management, which are engaged in the business of real estate investment and management for office and multi-family properties.Mr. Paul was a director of Allegiance Bank and of Allegiance Banc Corporation from 1990 until its acquisition by F&M, including serving as Vice Chairman of the Board of Directors from 1995. Mr. Paul is also active in various charitable organizations, including serving as Vice Chairman of the Board of Directors of the National Kidney Foundation from 1996 to 1997, and Chairman from 2002 to 2003. Robert P. Pincus, Vice Chairman of the Board of Directors of Eagle Bancorp, Inc. and EagleBank Prior to joining the Company in August 2008 upon the acquisition of Fidelity & Trust Financial Corporation ("Fidelity") andits wholly owned subsidiary, Fidelity & Trust Bank ("F&T Bank"), Mr. Pincus served as Chairman of F&T Bank from 2005. He was Chairman of the Board of BB&T, DC Metro Region and was Regional President from 1998 to 2002. From 1991 to1998, Mr. Pincus was President and Chief Executive Officer of Franklin National Bank of Washington, D.C. From 1986 to 1991,he was the Regional President of the DC metropolitan region of Sovran Bank. From 1971 to 1986, Mr. Pincus was with DC National Bancorp, Inc., where he eventually served as President and Chief Executive Officer, prior to its merger with Sovran Bank. Mr. Pincus also serves as Chairman of the Board of Blackstreet Capital Partners, L.P. and Chairman of Milestone Merchant Partners, LLC. He is a Trustee of the University of Maryland Foundation, Inc. and is a member of the board of directors of Comstock HomebuildingCompanies, Inc. 37 Experienced Management Team Susan G. Riel, Senior EVP, Chief Operating Officer of EagleBank Ms. Riel, Senior Executive Vice President-Chief Operating Officer of the Bank, and formerly Chief Administrative Officer. Ms. Riel has been with the bank for 12 years. She previously served as Executive Vice President-Chief Operating Officer of Columbia First Bank, FSB from 1989 until that institution's acquisition by First Union Bancorp in 1995. She is one of the founding officers of Eagle Bank. Ms. Riel has over 29 years of experience in the commercial banking industry. Michael T. Flynn, EVP, Chief Operating Officer of Eagle Bancorp, Inc. Mr. Flynn has been with EagleBank for 6 years and has served as Chief Operating Officer of Eagle Bancorp, Inc, since June 2006. He has over 38 years of experience in the banking industry in the Washington, D.C. and Maryland region. Prior to joining EagleBank, he was the Washington region executive for Mercantile Bank shares Corporation. He previously was the Director of Strategic Planning for Allfirst Financial, Inc., and prior to that, held several executive level positions for Bank of America and predecessor companies. Mr. Flynn is a Director of the Workforce Investment Council of the District of Columbia and the Maryland Banking School. Thomas D. Murphy, President, Retail Banking Division Mr. Murphy is one of the founding officers of EagleBank and has been with the bank for 12 years and has served as President- Retail Banking Division of the Bank since August 2009. He served at Allegiance Bank from September 1994, including as Executive Vice President and Chief Operating Officer from December 1995 until November 1997. Prior to his service at Allegiance, he held the same position at First Montgomery Bank from August 1991 until its acquisition by Sandy Spring National Bank of Maryland in December 1993, and was a Vice President of that organization until September 1994. Mr. Murphy has 34 years of experience in the commercial banking industry. Active in community affairs, he is past president of the Bethesda-Chevy Chase Chamber of Commerce. 38 Experienced Management Team Martha Foulon - Tonat, EVP, Chief Lending Officer Ms. Foulon-Tonat is one of the founding officers and has been with EagleBank for 12 years. She previously served at Allegiance Bank from January 1990 to December 1997. She was Senior Vice President and Chief Lending Officer. Prior to her service at Allegiance Bank, Ms. Foulon-Tonat served at various commercial banks in the area. She has over 25 years of experience in the commercial banking industry. Janice L. Williams, EVP, Chief Credit Officer Ms. Williams, Executive Vice President and Chief Credit Officer of the Bank, has served the Bank as Credit Officer, Senior Credit Officer and Chief Credit Officer for the past 7 years. Prior to employment with the Bank, Ms. Williams was with Capital Bank, Sequoia Bank, and American Security Bank. Additionally, Ms. Williams, a graduate of George town University Law Center and a Member of the Maryland Bar, was previously employed in the private practice of law in Maryland. James H. Langmead, EVP, Chief Financial Officer, Eagle Bancorp, Inc. and EagleBank Mr. Langmead, Executive Vice President and Chief Financial Officer of the Company since January 2007, and Executive Vice President and Chief Financial Officer of the Bank since January 2005, previously served as Chief Financial Officer of Sandy Spring Bank and Sandy Spring Bancorp. Mr. Langmead, a CPA, served in various financial and senior management roles with Sandy Spring Bank from 1992 through 2004. Prior to that time, Mr. Langmead managed the finance group at the Bank of Baltimore. Laurence E. Bensignor, Senior Vice President , Eagle Bancorp, Inc. Mr. Bensignor recently joined the bank after 29 years in the legal and real estate industries in the Washington, DC area. For ten years, Mr. Bensignor served as Trustee of the Van Metre Family Trusts, the controlling owner of a private,multifaceted real estate organization. Previously, he was a partner and chaired the real estate practice group in the Washington, DC office of the national law firm of Arter & Hadden and formerly was a partner in the Washington, DC law firm of Melrod, Redman & Gartlan. Mr. Bensignor is a Fellow of the American College of Real Estate Lawyers. 39 40 Historical Quarterly Balance Sheet 41 42
